Citation Nr: 0016354	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  95-21 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
metal fragment injury of the left eye.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right arm 
disability.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to a compensable rating for service-connected 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 30, 1993, to 
October 31, 1994.  He had 11 years, 10 months, and 21 days of 
inactive service prior to September 30, 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 decision by the RO.  This case 
was previously before the Board in February and November 
1998, and was on both occasions remanded to the RO for 
further development.  The case was most recently returned to 
the Board in April 2000.

In its prior dispositions, the Board framed the veteran's 
left ear hearing loss claim in terms of his entitlement to an 
increased rating.  More recently, however, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the veteran's 
left ear claim was placed in appellate status by a notice of 
disagreement expressing dissatisfaction with the original 
rating assigned, the Board has re-characterized the claim as 
set forth above.


FINDINGS OF FACT

1.  No competent evidence has been received to show that the 
veteran currently suffers from residuals of a metal fragment 
injury of the left eye.

2.  The veteran has posterior neck pain, but no diagnosed or 
identifiable malady or disability of the neck has been shown.

3.  The veteran has right upper extremity pain, but no 
diagnosed or identifiable malady or disability of the right 
arm has been shown.

4.  No competent evidence has been received to show that the 
veteran has a current, legally cognizable right ear hearing 
disability.

5.  The veteran has a hearing acuity level corresponding to a 
numeric designation of I in his left ear; he does not suffer 
from total deafness in both ears.


CONCLUSIONS OF LAW

1.  The claim of service connection for residuals of a metal 
fragment injury of the left eye is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The veteran does not a neck disability that was incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  The veteran does not have a right arm disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

4.  The claim of service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.385 (1999).

5.  The criteria for a compensable rating for service-
connected left ear hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 38 C.F.R. 
§§ 3.383, 4.1, 4.3, 4.7 (1999); Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 
4.87, 4.87a (1999)); 38 C.F.R. § 4.85 (Diagnostic Code 6100) 
(1998); VAOPGCPREC 3-2000 (April 10, 2000); VAOPGCPREC 32-97 
(Aug. 29, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Eye, Neck, Right Arm, and Right Ear Hearing Loss

The veteran contends that service connection should be 
granted for residuals of a metal fragment injury of the left 
eye, disabilities of the neck and right arm, and hearing loss 
in the right ear.  He maintains that he suffers from vision 
loss, headaches, and dryness due to the in-service metal 
fragment injury, and that he suffers from pain and weakness 
in the vicinity of his right arm and neck attributable to an 
in-service injury in September 1994.  He further maintains 
that a right ear hearing loss was diagnosed during service.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for residuals of a metal fragment injury 
of the left eye is not well grounded.  This is so because no 
competent evidence has been received to show that the veteran 
currently suffers from residuals of in-service injury.  When 
he was examined by VA in January 1995, it was specifically 
noted that there was no structural ocular damage in the left 
eye to account for his decreased visual acuity, and that he 
showed no sign of permanent ocular damage related to previous 
foreign body removal.  In light of those findings, and in the 
absence of competent evidence otherwise demonstrating the 
presence of a current disability attributable to in-service 
injury, it is the Board's conclusion that the claim cannot 
properly be considered well grounded.  The claim must 
therefore be denied.

The Board also finds that the claim of service connection for 
right ear hearing loss is not well grounded.  Although the 
veteran maintains that he should be granted service 
connection for right ear hearing loss, no competent medical 
evidence has been received to substantiate his assertion that 
he currently has a legally cognizable right ear hearing 
disability.  VA regulations provide that impaired hearing 
will be considered a "disability" only when the auditory 
threshold is 40 decibels or greater at 500, 1000, 2000, 3000, 
or 4000 hertz, where it is 26 decibels or greater in at least 
three of these frequencies, or where speech recognition 
scores under the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  The evidence of record in this 
case does not demonstrate that he meets any of these 
criteria.  For his claim of service connection to be deemed 
plausible, there must be competent medical evidence in the 
record which demonstrates that he currently has the 
disability for which service connection is claimed.  See, 
e.g., Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because 
no such evidence has been received, this claim must also be 
denied.

With regard to the claims of service connection for 
disabilities of the neck and right arm, the Board finds that 
those claims are well grounded.  This is so because competent 
medical evidence has been received which shows that the 
veteran sustained an injury during active service in 
September 1994, and which reflects a continuity of 
symptomatology and treatment through at least June 1995.

Turning to the underlying merits of those claims, however, 
the Board finds that the preponderance of the evidence is 
against them.  Although there are medical records in the file 
which indicate that the veteran suffers from pain in his neck 
and right upper extremity, the evidence shows that he does 
not have a current, diagnosed or identifiable malady or 
condition of the neck or right arm (as distinguished from the 
already service-connected supraspinatus rotator cuff 
tendinitis of the right shoulder).  When the veteran 
underwent a VA orthopedic examination in January 1995, the 
diagnostic impression was that he had a history of injury to 
his cervical spine without neurological deficit.  Thereafter, 
following repeated examinations and testing conducted in 1994 
and 1995 by Richard M. Gordon, M.D., a final diagnostic 
impression of "[p]osterior neck pain" and "[r]ight upper 
extremity pain" was recorded.  It is well established, 
however, that pain alone, without evidence of a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See, e.g., Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Consequently, and 
because the veteran has failed to cooperate with VA's efforts 
to have him re-examined for purposes of ascertaining the 
nature and etiology of the pathology underlying his pain, it 
is the Board's conclusion that the preponderance of the 
evidence is against an award of service connection.  The 
claims must therefore be denied.

II.  Left Ear Hearing Loss

The veteran contends that the zero percent (noncompensable) 
rating currently assigned for left hear hearing loss does not 
adequately reflect the severity of his disability.  He 
maintains that he has difficulty communicating and 
understanding speech.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
As discussed above, the veteran's claim for a compensable 
rating for left ear hearing loss is not a claim for an 
"increased" rating, but rather a claim for a higher 
"original" rating than that currently assigned.  
Nevertheless, because the two types of claims are very 
similar, the Board finds that the veteran's allegations alone 
are sufficient to make his claim well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Defective hearing is evaluated in accordance with the 
criteria set forth in 38 C.F.R. 4.85 et seq.  Amendments to 
those criteria became effective on June 10, 1999, during the 
pendency of the veteran's appeal.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 
4.87, 4.87a (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the revised law pertaining to the 
evaluation of defective hearing does not allow for 
retroactive application prior to June 10, 1999.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that June 10, 1999, was to be the effective date 
for the revisions.  See discussion, supra.  Consequently, 
because it is clear from the amended regulations that they 
are not be accorded retroactive effect, the law prevents the 
application, prior to June 10, 1999, of the liberalizing law 
rule stated in Karnas.

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for an 
increased rating (the old criteria), and the law in effect 
currently (the new criteria).  This is true because, if the 
Board were to find that the appellant was entitled to a 
compensable rating under the old criteria, an effective date 
earlier than June 10, 1999, could be established for the 
award.  If, however, the Board were to find that the 
appellant was not entitled to a compensable rating under the 
old criteria, but that he was under the new criteria, the 
effective date of any award could be no earlier than the 
effective date of the new revisions.  See 38 U.S.C.A. 
§ 5110(g) (West 1991) ("where compensation . . . is . . . 
increased pursuant to any Act or administrative issue, the 
effective date of such award or increase . . . shall not be 
earlier than the effective date of the Act or administrative 
issue.").  See also VAOPGCPREC 3-2000 (April 10, 2000).

In the present case, it does not appear that the RO 
considered the aforementioned regulatory amendments when it 
last adjudicated the veteran's claim in September 1999.  
Consequently, the Board must consider whether the veteran 
would be prejudiced if the Board were to proceed with 
consideration of the claim without first having the RO 
consider the new regulations.  Cf. Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

In this regard, the Board notes that both the old and new 
criteria for evaluating hearing impairment contemplate that 
such disability will be rated on the basis of controlled 
speech discrimination tests, together with the results of 
puretone audiometry tests.  See 38 C.F.R. § 4.85.  These 
results are then charted on Table VI, VIa (if applicable), 
and Table VII, as set out in the Rating Schedule.  In order 
to establish entitlement to a compensable evaluation for 
hearing loss, it must be shown that the claimant has certain 
combinations of speech discrimination scores and average 
puretone decibel loss.

The Board has compared the old versions of Table VI and Table 
VII with the new versions of these tables, and finds that 
they have not been substantively changed.  The Board also 
finds that the revisions to the language in 38 C.F.R. § 4.85 
do not effect a change in the fundamental method by which 
Tables VI and VII are interpreted.

As to the version of 38 C.F.R. § 4.86 in effect prior to June 
1999, the Board notes that that section indicated only that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids, and that examination to determine such improvement was 
therefore unnecessary.  Currently, that section addresses 
exceptional patterns of hearing loss which are not shown to 
be present in the veteran's case.

It is the usual practice of the Board to remand a claim to 
the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal.  However, in 
this case, the Board finds that the new regulations have not 
changed the applicable criteria in a way which could alter 
the outcome of the veteran's claim.  Therefore, the veteran 
will not be prejudiced by the Board proceeding to the merits 
of the claim, without a remand to the RO.  Indeed, a remand 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Turning to the actual evaluation of the veteran's left ear 
hearing impairment, the Board notes that such evaluations are 
determined by a mechanical application of the rating 
schedule, which is grounded on numeric designations assigned 
to audiometric examination results.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1999); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Evaluations of hearing 
impairments range from zero to 100 percent based on organic 
impairment of hearing acuity.  As referenced above, auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 cycles per second (hertz).  To evaluate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85 et seq.  Where service connection has been 
granted for defective hearing in only one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the non-service-connected ear is considered 
normal (level I).  See 38 U.S.C.A. § 1160(a) (West 1991); 
38 C.F.R. § 3.383; Boyer v. West, No. 99-7079 (Fed. Cir. Apr. 
10, 2000); VAOPGCPREC 32-97 (Aug. 29, 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a compensable 
rating for left ear hearing loss.  The only post-service 
audiometric examination report of record, a VA report dated 
in January 1995, shows that the veteran has an average 
hearing threshold of 18 decibels in his left ear at the 
relevant frequencies, with a 100 percent left ear speech 
discrimination ability.  Under 38 C.F.R. § 4.85, Table VI, 
these results correspond to level I left ear hearing acuity.  
Because he is not service-connected for defective hearing in 
his right ear, and the evidence does not demonstrate that he 
has total deafness (level XI hearing acuity) in both ears, 
his right ear hearing acuity is considered normal (level I) 
for purposes of assigning a disability rating.  These hearing 
acuity levels (level I, bilaterally) in turn warrant no more 
than a zero percent (noncompensable) rating under 38 C.F.R. 
§ 4.85, Table VII.  Consequently, because the preponderance 
of the evidence demonstrates that the criteria for a 
compensable rating have not been met, the claim must be 
denied.

In evaluating the veteran's left ear hearing loss, the Board 
has considered whether he is entitled to a "staged rating."  
See Fenderson, supra.  It is the Board's conclusion, however, 
that at no time since he filed his original claim of service 
connection in December 1994 has the condition been more than 
zero percent disabling, whether under the old or the new 
criteria.  Consequently, a "staged rating" is not 
warranted.


ORDER

Service connection for residuals of a metal fragment injury 
of the left eye is denied.

Service connection for a neck disability is denied.

Service connection for a right arm disability is denied.

Service connection for right ear hearing loss is denied.

A compensable rating for service-connected left ear hearing 
loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

